8DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
This non-final action on the merits is in response to the election of invention received on 27 July 2022. Claims 1, 3-9 are pending. Claims 2, and 10-18 are nonelected and cancelled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2009 052 213 A1 to Jurgen et al. and made of record in applicant information disclosure (‘213 hereafter).
Regarding claim 1, ‘213 teaches a polymer mold insert for an injection molding tool, the polymer insert comprising: an insert body part having an outer shape adapted for insertion into an insert cavity arranged in the injection molding tool; wherein the insert body part comprises at least two different polymer materials having different physical characteristics and being distributed within the insert body so that one or more first volumes of the insert body comprises a higher concentration of a first one of the two different polymer materials than in the remaining parts insert body; and wherein one or more second volumes of the insert body comprises a higher concentration of the second one of the two different polymer materials than in the remaining parts of the insert body part (FIG 2 items 104, 106).
Regarding claim 3, ‘213 teaches a polymer mold insert according wherein the two different polymers comprise the first polymer material having a high heat conductivity and the second polymer material having a lower heat conductivity than the first polymer material (FIG 2 items 104, 106).
Regarding claim 4, ‘213 teaches a polymer mold insert wherein the two different polymer materials comprises the first one of the polymer materials having high wear resistance properties and a the second one of the polymer material having a lower wear resistance properties than the first one of the polymer materials (FIG 2 items 104, 106).
Regarding claim 5, ‘213 teaches a polymer mold insert wherein the polymer insert comprises one or more cooling channels extending through the insert body part, and wherein at least one of the first volumes of the insert body part completely or at least partly surrounds the cooling channel and comprises the first one of the polymer materials having a higher heat conductivity than the polymer material in the second volumes of the insert body part (FIG 2 items 104, 114).
Regarding claim 6, ‘213 teaches a polymer mold insert wherein the polymer insert comprises at least one inner surface of the polymer insert that are exposed to a flow of molten material during the molding process in the injection mold, and wherein at least one of the first volumes of the insert body part completely or at least partly forms the inner surface and comprises the first one of the polymer materials having a higher wear resistance than the polymer material in the second volumes of the insert body part (FIG 2 item 106).
Regarding claim 9, ‘213 teaches a polymer mold insert according to claim , wherein the distribution of the two different polymer materials in the polymer insert comprises multiple small volumes (voxels), and wherein a number of the small volumes are constituted only by the first one of th.e polymer materials and the remaining number of small volumes are constituted by the second one of the polymer materials (FIG 2 items 104, 106).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘213 as applied to claim1 above, and further in view of WO 2019012103 A1 to Jessen et al. (‘103 hereafter).
Regarding claim 7, ‘213 doesn’t teach the claimed structure. In the same field of endeavor, polymer molding, ‘103 teaches a polymer mold insert wherein the at least one inner surface of the polymer insert at least partly constitutes a runner channel, a sprue gate or a tunnel gate in the injection molding tool (FIG 6 item “Mould inlet”) for the benefit of filling the mold. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘213 with those of ‘103 for the benefit of forming a fillable mold.
Regarding claim 8, ‘312 teaches a polymer mold insert wherein the at least one inner surface of the polymer insert at least partly constitute a mold cavity in the injection molding tool (FIG 2 items 104, 106).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JPR/
Examiner, Art Unit 1743                                                                                                                                                                                           
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743